Case 6:20-cv-00226-PGB-EJK Document 1 Filed 02/11/20 Page 1 of 11 PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

 MELISSA PEREZ,

         Plaintiff,

 v.                                            Case No.:

 SESCO LIGHTING, INC.,

       Defendant.
 ________________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff Melissa Perez, brings this action and complaint for damages and demand

 for jury trial against Defendant, Sesco Lighting, Inc. and states:

                                     INTRODUCTION

                 This is an action brought pursuant to Title VII of the Civil Rights Act of

 1964, as amended, by the Civil Rights Act of 1991, 42 U.S.C. §2000e et seq. (“Title

 VII”) and the Florida Civil Rights Act of 1992, Fla. Stat. §760.01 et seq. (“FCRA”) to

 recover front pay, back pay, reinstatement, lost benefits, compensatory damages,

 emotional distress damages, pain and suffering, injunctive relief, reasonable attorneys’

 fees and costs and any other relief to which the Plaintiff is entitled including but not

 limited to equitable relief.

                                JURISDICTION & VENUE
         1.      The Court has original jurisdiction over Plaintiff’s Title VII of the Civil

 Rights Act of 1964 (“Title VII”) claims pursuant to 28 U.S.C. § 1331. See 42 U.S.C. §
Case 6:20-cv-00226-PGB-EJK Document 1 Filed 02/11/20 Page 2 of 11 PageID 2




 2000e et seq. Jurisdiction over state law claims arise under the Court’s supplemental

 jurisdiction, 28 U.S.C. § 1367.

        2.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391

 because the Plaintiff’s claims occurred in Orange County, Florida, which is located

 within the Orlando Division of the Middle District of Florida.

                   SATISFACTION OF CONDITIONS PRECEDENT
        3.      On or about September 12, 2018, Plaintiff filed her Charge of

 Discrimination with the Equal Opportunity Commission (“EEOC”), alleging that

 Defendant harassed, discriminated and retaliated against her because of her sex, in

 violation of Title VII.

        4.      On December 18, 2019, the EEOC issued Plaintiff her right to sue letter.

        5.      Plaintiff files this action within the applicable period of limitations.

        6.      All conditions precedent to this action have been satisfied and/or waived.

                                          PARTIES
        7.      At all times material hereto, Plaintiff was a resident of Orange County,

 Florida.

        8.      At all times material hereto, Defendant had its principal place of business

 in Maitland, Orange County, Florida.

        9.      At all times material hereto, Defendant regularly and continuously

 engaged in business in Florida.

        10.     At all times material hereto, Defendant was Plaintiff’s employer within the

 meaning of Title VII and the FCRA.




                                               2
Case 6:20-cv-00226-PGB-EJK Document 1 Filed 02/11/20 Page 3 of 11 PageID 3




        11.     At all times material hereto, Plaintiff was an individual and an employee

 of Defendant within the meaning of Title VII and the FCRA.

        12.     Mike Segal (“Segal”) is employed with Defendant and was one of its

 founders.

        13.     Virginia Fussell (“Fussell”) is employed with Defendant and served as

 Plaintiff’s immediate supervisor.

        14.     Jeff Crisp (“Crisp”) is employed with Defendant and also served as

 Plaintiff’s manager.

        15.     Gib Lundquist (“Lundquist”) is employed with Defendant and served as

 an outside salesman.

        16.     Segal and others engaged in a continuous pattern of sexual harassment of

 Plaintiff. Defendant failed to take prompt and appropriate action after Plaintiff’s

 numerous complaints to Defendant about the unwanted conduct.

        17.     After Plaintiff reported the multiple incidents to her supervisors and

 Defendant’s Human Resources office, Defendant began a campaign of retaliation against

 Plaintiff including terminating her employment.

        18.     Defendant is liable for Plaintiff’s claims.

                                           FACTS
        19.     Defendant was, at all relevant times material to this action, a lighting

 manufacturer’s representative company.

        20.     Plaintiff endured a campaign of sexual harassment throughout her

 employment with Defendant.




                                               3
Case 6:20-cv-00226-PGB-EJK Document 1 Filed 02/11/20 Page 4 of 11 PageID 4




         21.     First, Segal, one of the founders of the company, told Plaintiff that if she

 had sex with him, she could be a boss. Plaintiff was appalled and refused Segal’s sexual

 quid pro quo. Plaintiff then complained about the comment to her supervisor, Virginia

 Fussell, who brushed it off and didn’t take any action.

         22.     Thereafter, Jeff Crisp, Fussell’s immediate supervisor and Plaintiff’s

 manager, asked Plaintiff explicit questions about her sex life and told Plaintiff about his

 sexual prowess, including the size of his penis and his proclivity for performing oral sex.

 Plaintiff declined Crisp’s invitation to discuss her sex life as well as his offer to perform

 oral sex on her, Plaintiff again complained to her supervisor, Fussell, and again, Fussell

 brushed it off and took no action.

         23.     After that incident, an outside salesman, Gib Lundquist, made sexually

 explicit comments to Plaintiff stating, “your breast are fucking huge.” Plaintiff

 complained to Manager, Crisp about the comment and he said that it was nothing.

         24.     Then, on November 30, 2017, Defendant’s co-founder and repeat offender

 of sexually harassing conduct towards Plaintiff, Segal, was in town for an open house

 event held by Defendant. When Segal saw Plaintiff, he grabbed her, forced her to give

 him a hug and in the process, grabbed Plaintiff’s butt. Plaintiff moved his hand and just

 stood there silently.

         25.     Later that same evening at this same open house event, Segal sought out

 Plaintiff again and this time, in the presence of at least 10 witnesses, Segal put his hand

 up Plaintiff’s dress and grabbed her whole vagina. Plaintiff was so shocked, embarrassed

 and humiliated by Segal’s conduct, she immediately ran off.



                                              4
Case 6:20-cv-00226-PGB-EJK Document 1 Filed 02/11/20 Page 5 of 11 PageID 5




         26.     Following this incident, Plaintiff again complained to Fussell regarding

 Segal’s sexually harassing conduct on November 30, 2017. Shockingly, Fussell started

 laughing and said, “did he get a good grab.” After Fussell failed to take any action,

 Plaintiff then reported the incident to Crisp and demanded that they report the incident to

 Human Resources.

         27.     Following the report to Human Resources, Plaintiff was retaliated against

 and treated differently. Indeed, Crisp completely stopped speaking with Plaintiff and

 others, including Fussell, began to shun her.

         28.     Shortly thereafter, Plaintiff’s employment with Defendant was terminated

 on May 24, 2018, for alleged poor work performance.

         29.     Curiously, Plaintiff had no performance or disciplinary issues during her

 employment with Defendant. What’s more, Plaintiff’s supervisors never brought any

 concerns about her performance to Plaintiff’s attention.

         30.     Defendant failed to end the sexually harassing conduct Plaintiff

 experienced and retaliated against Plaintiff because she objected to sexual harassment.

                             COUNT I
        DISCRIMINATION/HARASSMENT IN VIOLATION OF TITLE VII
                      (SEXUAL HARRASSMENT)

         31.     Plaintiff re-alleges and readopts the allegations contained in paragraphs 1-

 30, as if fully set forth herein.

         32.     Defendant, through its employees and agents, created an intimidating,

 hostile, and offensive working environment by subjecting Plaintiff to unwelcome sexual

 advances because of her sex.



                                                 5
Case 6:20-cv-00226-PGB-EJK Document 1 Filed 02/11/20 Page 6 of 11 PageID 6




         33.      Defendant’s sexual harassment, by and through its agents and employees,

 violated Plaintiff’s rights to be free from harassment and discrimination because of her

 sex under Title VII.

         34.      The conduct of Defendant and its agents and employees, proximately,

 directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages and

 benefits, future pecuniary losses, emotional pain and suffering, humiliation,

 inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

         35.      The conduct of Defendant was so willful and wanton, and in such reckless

 disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive damages

 against Defendant, to deter it, and others, from such conduct in the future.

         36.      This sexual harassment and retaliation resulted in Plaintiff’s termination.

         37.      Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

 expenses pursuant to 42 U.S.C. § 2000e-5(k).

         WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable relief

 allowed by law including:

               a. Back pay and benefits;

               b. Interest on back pay and benefits;

               c. Front pay and benefits;

               d. Compensatory damages for emotional pain and suffering;

               e. Punitive damages;

               f. Injunctive relief;

               g. Prejudgment interest;



                                                 6
Case 6:20-cv-00226-PGB-EJK Document 1 Filed 02/11/20 Page 7 of 11 PageID 7




               h. Costs and attorney’s fees; and

               i.   Such other relief as the Court may deem just and proper.

                                     COUNT II
                       RETALIATION IN VIOLATION OF TITLE VII

         38.        Plaintiff re-alleges and readopts the allegations contained in paragraphs 1-

 30, as if fully set forth herein.

         39.        The acts of Defendant, by and through its agents and employees, violated

 Plaintiff’s rights against sexually harassment under Title VII.

         40.        Plaintiff objected to Defendant’s sexual harassment.

         41.        In response to Plaintiff’s objection to sexual harassment, Defendant

 retaliated against Plaintiff by treating her differently in the workplace and ultimately

 terminated her employment for a false reason.

         42.        Defendant’s retaliation violated Plaintiff’s rights under Title VII.

         43.        This retaliation resulted in Plaintiff’s termination.

         44.        The conduct of Defendant and its agents and employees proximately,

 directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages and

 benefits, future pecuniary losses, emotional pain and suffering, humiliation,

 inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

         45.        The conduct of Defendant was so willful and wanton, and in such reckless

 disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive

 damages against Defendant, to deter it, and others, from such conduct in the future.

         46.        Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

 expenses pursuant to 42 U.S.C. § 2000e-5(k).


                                                   7
Case 6:20-cv-00226-PGB-EJK Document 1 Filed 02/11/20 Page 8 of 11 PageID 8




           WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable relief

 allowed by law including:

                 a. Back pay and benefits;

                 b. Interest on back pay and benefits;

                 c. Front pay and benefits;

                 d. Compensatory damages for emotional pain and suffering;

                 e. Punitive damages;

                 f. Injunctive relief;

                 g. Prejudgment interest;

                 h. Costs and attorney’s fees; and

                 i.   Such other relief as the Court may deem just and proper.

                            COUNT III
       DISCRIMINATION BASED ON SEX IN VIOLATION OF THE FCRA
                      (SEXUAL HARASSMENT)

           47.        Plaintiff re-alleges and adopts paragraph 1 – 30, as though set forth fully
 herein.

           48.        Defendant through its employees and agents, created an intimidating,

 hostile, and offensive working environment by subjecting Plaintiff to unwelcome sexual

 advances because of her sex.

           49.        Defendant’s sexual harassment, by and through its agents and employees,

 violated Plaintiff’s rights to be free from harassment and discrimination because of her

 sex under the FCRA.




                                                    8
Case 6:20-cv-00226-PGB-EJK Document 1 Filed 02/11/20 Page 9 of 11 PageID 9




         50.        The conduct of Defendant and its agents and employees, proximately,

 directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages and

 benefits, future pecuniary losses, emotional pain and suffering, humiliation,

 inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

         51.        The conduct of Defendant was so willful and wanton, and in such reckless

 disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive damages

 against Defendant, to deter it, and others, from such conduct in the future.

         52.        This sexual harassment and retaliation resulted in Plaintiff’s termination.

         53.        Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

 expenses pursuant to the FCRA.

         WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable relief

 allowed by law including:

               a. Back pay and benefits;

               b. Interest on back pay and benefits;

               c. Front pay and benefits;

               d. Compensatory damages for emotional pain and suffering;

               e. Punitive damages;

               f. Injunctive relief;

               g. Prejudgment interest;

               h. Costs and attorney’s fees; and

               i.   Such other relief as the Court may deem just and proper.




                                                    9
Case 6:20-cv-00226-PGB-EJK Document 1 Filed 02/11/20 Page 10 of 11 PageID 10




                                    COUNT IV
                      RETALIATION IN VIOLATION OF THE FCRA


            54.    Plaintiff re-alleges and adopts paragraphs 1 – 30, as though set forth fully
  herein.

            55.    The acts of Defendant, by and through its agents and employees, violated

  Plaintiff’s rights against sexually harassment under the FCRA.

            56.    In response to Plaintiff’s objection to sexual harassment, Defendant

  retaliated against Plaintiff by treating her differently in the workplace and ultimately

  terminated her employment for a false reason.

            57.    Defendant’s retaliation violated Plaintiff’s rights under the FCRA.

            58.    This retaliation resulted in Plaintiff’s termination.

            59.    The conduct of Defendant and its agents and employees proximately,

  directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages and

  benefits, future pecuniary losses, emotional pain and suffering, humiliation,

  inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

            60.    The conduct of Defendant was so willful and wanton, and in such reckless

  disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive

  damages against Defendant, to deter it, and others, from such conduct in the future.

            61.    Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

  expenses pursuant to the FCRA.

            WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable relief

  allowed by law including:




                                                 10
Case 6:20-cv-00226-PGB-EJK Document 1 Filed 02/11/20 Page 11 of 11 PageID 11




           a. Back pay and benefits;

           b. Interest on back pay and benefits;

           c. Front pay and benefits;

           d. Compensatory damages for emotional pain and suffering;

           e. Punitive damages;

           f. Injunctive relief;

           g. Prejudgment interest;

           h. Costs and attorney’s fees; and

           i.   Such other relief as the Court may deem just and proper.

                              DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff hereby demands a trial by jury.

        Dated this 11th day of February, 2020.

                                               Respectfully submitted,

                                               s/ ANTHONY J. HALL
                                               Anthony J. Hall, Esq.
                                               Florida Bar No.: 40924
                                               Morgan & Morgan, P.A.
                                               20 N. Orange Ave., 16th Floor
                                               Orlando, FL 32801
                                               MAILING: P.O. Box 530244
                                               Atlanta, GA 30353-0244
                                               Direct Tel.: (407) 418 2079
                                               Facsimile: (407) 245-3390
                                               Email:       ahall@forthepeople.com
                                               Counsel for Plaintiff




                                              11
